Citation Nr: 1309305	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for left diaphragm palsy.

2.  Entitlement to compensation under the provisions of 38 U.S.C § 1151 for a heart disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In May 2011, the Board remanded the appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Regrettably, another remand is required in this case for both issues on appeal.  In the May 2011 remand, the Board requested that the Veteran be scheduled for VA examinations and for his claims to be readjudicated.

With respect to the 38 U.S.C § 1151 claim for a heart disability, the Veteran was afforded a VA examination in June 2011.  As the VA examiner did not provide the requested opinion, an addendum was obtained in August 2012.  However, although the examiner provided the requested opinion, the rationale provided is incomplete.  The examiner simply cited a May 2003 surgery note of the Veteran's coronary artery bypass without any discussion.  The examiner was asked to comment on the clinical significance of the August 2006 VA examination report.  The examiner simply cited to a portion of the surgery note.  Without any discussion, the comment is also incomplete.  Thus, the examiner should be asked to provide a detailed rationale for the opinion, in compliance with the May 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the left diaphragm palsy, the Veteran was examined in June 2011 and an addendum was obtained in August 2012.  However, the findings contained in the examination report and addendum are incomplete.  Although the examiner noted that the Veteran's diffusing capacity was severely reduced, the examiner did not provide the actual value of the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)).  Although the examiner noted the effects the left diaphragm palsy has on usual daily activities, after noting that the Veteran was not employed, the examiner did not provide an opinion on the impact, if any, the left diaphragm palsy has on employment.  Thus, the examiner should be asked to provide the above information, in compliance with the May 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

During the above examinations, the Veteran indicated receiving disability benefits from the Social Security Administration (SSA).  As they may be relevant to the appeal, an attempt should be made to obtain any decisions and medical records upon which the award of SSA disability benefits was based.

Lastly, the record fails to show that the Veteran's claims have been readjudicated.  Neither the Veteran's claims file nor his Virtual VA file shows that his claims have been readjudicated by issuance of a supplemental statement of the case.  Thus, his claims must be readjudicated, in compliance with the May 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and request a copy of any decisions granting the Veteran disability benefits and the medical records upon which the award was based.

2.  Then, schedule the Veteran for a VA examination that addresses the following.  With respect to the heart disability:

(a)  The examiner is asked to provide an opinion, with detailed rationale, on whether is it at least as likely as not (50 percent or greater probability) that the Veteran's April 2003 episode of acute GI bleeding caused, contributed to, or hastened the subsequent myocardial infarction and resulted in any additional residual heart disability.

(b)  The examiner is asked to provide a detailed comment on the clinical significance of the August 2006 VA examination report and opinion. 

With respect to the left diaphragm palsy:

(a)  The examiner is asked to include post-bronchodilator results of pulmonary function testing, to include the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)).

(b)  The examiner should also state what impact, if any, the left diaphragm palsy, has on the Veteran's employment.

3.  Then, readjudicate the claims.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

